Citation Nr: 1039049	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  09-36 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to a compensable disability rating for service-
connected hypertension, on appeal from the initial determination.  

2.  Entitlement to a compensable disability rating for erectile 
dysfunction, on appeal from the initial determination.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from November 1987 to November 
2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, as part of the Benefits Delivery at Discharge (BDD) 
program.  The purpose of the BDD program is to help ensure a 
smooth transition from military to civilian status by allowing 
service members to file pre-discharge claims for disability 
compensation with VA.  In order to facilitate the quick 
processing of claims under the BDD program, the Virtual VA 
paperless claims processing system is utilized.  Instead of 
paper, a highly secured electronic repository is used to store 
and review every document involved in the claims process.  The 
use of this system allows VA to leverage information technology 
in order to more quickly and accurately decide a Veteran's claim 
for benefits.  

Because the current appeal was processed as part of the Virtual 
VA system, any future consideration of this appellant's case 
should take into consideration the existence of this electronic 
record.  


FINDINGS OF FACT

1.  The Veteran's hypertension has never resulted in diastolic 
pressure of predominantly 100 mm. Hg. or greater and/or systolic 
pressure predominantly 160 mm. Hg. or greater and he does not 
have a history of diastolic pressure of 100 mm. Hg. or greater.  

2.  The Veteran has no deformity of the penis.  





CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.104, Diagnostic 
Code 7101 (2010).

2.  The criteria for a compensable evaluation for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.115b, Diagnostic 
Code 7522 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for hypertension and erectile dysfunction was 
established in the January 2008 rating decision on appeal.  In 
that decision the RO assigned noncompensable (zero percent) 
disability ratings for each disability and granted special 
monthly compensation for loss of use of a creative organ with 
regard to erectile dysfunction.  The effective date of all 
benefits was December 1, 2007, the day following the Veteran's 
separation from active service.  

In his September 2009 substantive appeal, the Veteran contended 
that a compensable rating should be assigned for his hypertension 
because he has high blood pressure, takes several medications to 
control his blood pressure, there is a suspicion of arterial 
sclerosis, and therefore he limits his life style out of concern 
that he may have a heart attack or a stroke.  

With regard to his erectile dysfunction, he states that "I have 
read the law but don't understand on a common sense level.  
Whether the appendage is "Deformed" or not, it doesn't work."  
He argued that whether his penis was deformed or not it did not 
function as it was supposed to, therefore was equivalent to being 
a broken and useless appendage.  

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is 
required to consider the potential application of various other 
provisions of the regulations governing VA benefits, whether or 
not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the 
higher of two ratings, the higher rating will be assigned; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether 
separate ratings for different periods of time, based on the 
facts found, are warranted - a practice of assigning ratings 
referred to as "staging the ratings."  See Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The criteria for rating disability due to hypertension depend on 
systolic and diastolic blood pressures as measured in millimeters 
of mercury (mm. Hg.)  A 10 percent rating is assigned for 
hypertensive vascular disease with diastolic pressure 
predominantly 100 or more, or; systolic pressure predominantly 
160 or more, or; minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.  A 20 percent rating is assigned for 
hypertensive vascular disease with diastolic pressure 
predominantly 110 or more, or; systolic pressure predominantly 
200 or more.  Id.  A 40 percent rating is assigned for 
hypertensive vascular disease with diastolic pressure 
predominantly 120 or more.  Id.  A 60 percent rating is assigned 
for hypertensive vascular disease with diastolic pressure 
predominantly 130 or more.  Id.  

The only diagnostic code specifically addressing erectile 
dysfunction is Diagnostic Code 7522. The Board can find no other 
diagnostic code that would be more appropriate in rating the 
Veteran's disability.

Diagnostic Code 7522 provides that deformity of the penis with 
loss of erectile power is rated 20 percent disabling, and the 
adjudicator is to review for entitlement to special monthly 
compensation under 38 C.F.R. § 3.350. 38 C.F.R. § 4.115b. Thus, 
two distinct criteria are required for a compensable rating: loss 
of erectile power and deformity of the penis. 

In every instance where the schedule does not provide a zero 
percent rating (non-compensable) for a diagnostic code, a zero 
percent rating shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31.  

Also considered by the Board is whether referral is warranted for 
a rating outside of the schedule.  To accord justice in an 
exceptional case where the scheduler standards are found to be 
inadequate, the field station is authorized to refer the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  38 C.F.R. 
§ 3.321(b).  The Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  
Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the 
RO must determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

Service treatment records do not show that the Veteran ever had a 
diastolic pressure of 100 or greater.  Other than one instance, 
the Veteran never was found to have systolic pressure of 160 or 
greater.  That one notation is found in an Adult Preventative and 
Chronic Care Flowsheet which documents screening exam results 
from 2000 through 2005.  On set of blood pressures were recorded 
as 190/81 and another as 132/74.  Another flowchart shows that he 
had blood pressures of 132/74 in September 2003 and a 120/87 in 
May 2005.  Thus, service treatment records provide evidence 
against assigning a compensable schedular rating for hypertension 
because the records show that the Veteran's diastolic pressure 
was not predominately 100 or greater and that his systolic 
pressure was not predominately 160 or greater.  

In October 2007 the Veteran underwent a VA examination.  Blood 
pressure was measured as 148/100, 145/90, and 142/92 on day one, 
165/99, 147/97 and 142/99 on day 2, and 154/92, 136/99, and 
143/106 for an average of 146/97.  

Also of record is a treatment note from Dr. J.L.M M.D. and M.T.G. 
M.D. which documents that the Veteran had a blood pressure of 
124/88 in April 2008, and another reading from February 2008 of 
150/98.  

In April 2009 the Veteran underwent another examination.  There 
were no records available for the examiner to review.  The 
examiner reported blood pressure measurements of 148/82, 144/80, 
144/78 on April 25, 2009.  The Veteran kept a 2 day log of his 
blood pressure for April 26 and 27 with readings on April 26 of 
157/86, 149/87, and 142/80 and for the 27th as 133/72, 130/74, 
and 129/70.  

From the evidence of record it is clear that the Veteran has 
never had a systolic pressure predominantly 160 or greater or a 
diastolic pressure predominantly 100 or greater.  Hence all 
evidence is against assigning a compensable rating under the 
schedular criteria.  His symptoms and the level of disability 
suffered by the Veteran are contemplated by the rating schedule 
as the rating schedule addresses blood pressure measurements that 
encompass all of relevant data in this case.  

As to the Veteran's stated change in behavior, there is no 
indication that this is necessary or that his change in behavior 
has affected his earning capacity, which is what VA disability 
benefits address.  He has not asserted any symptoms or level of 
disability outside of the schedule.  Therefore referral for 
extraschedular consideration is not warranted.   

In the April 2009 examination report, the examiner documented 
that he performed  a physical genital examination of the Veteran 
and listed findings of a normally positioned phallus.  There is 
no indication that the Veteran had any penile deformity.  From 
his September 2009 substantive appeal it is clear that the 
Veteran does not contend that he has a penis deformity.  As the 
schedular criterion of penis deformity have not been met his 
appeal as to a compensable scheduler rating must be denied.  

As to extraschedular consideration, the first prong of the Thun 
analysis cannot be resolved favorable to the Veteran.  The rating 
schedule does address the symptoms and extent of his disability - 
erectile dysfunction; the schedule simply requires more than the 
loss of erectile function for a compensable rating.  Referral for 
extraschedular consideration is therefore not warranted.  

Of note is that the Veteran has not gone uncompensated for his 
erectile dysfunction; the RO awarded special monthly compensation 
for loss of use of a creative organ.  38 U.S.C.A. § 1114(k); 
38 C.F.R. § 3.350(a).  

As the preponderance of the evidence is against assigning 
compensable disability ratings for the Veteran's hypertension or 
erectile dysfunction for any period of time, his appeal must be 
denied.   There is no reasonable doubt to be resolved as to 
either issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of a document 
included with the VA FORM 21-526 application for VA benefits that 
fully addressed all notice elements and was provided to the 
Veteran prior to the initial RO decision in this matter.  The 
notice informed the Veteran of what evidence was required to 
substantiate the claims and of the Veteran's and VA's respective 
duties for obtaining evidence.  He indicated on that form, which 
he filed with his application, that he had no additional evidence 
to submit to substantiate his claims.  VA sent notice letters to 
the Veteran in September 2007, August 2008, and September 2008.  
In the September 2007 letter the RO informed the Veteran of his 
and VA's duties in obtaining evidence.  In the August 2008 letter 
the RO provided him with the rating criteria for hypertension and 
penis deformity with erectile dysfunction.  The RO also provided 
him with a list of the types of evidence that are probative of 
the rating assigned and requested that he either submit the 
evidence or tell VA about the evidence.  He responded in 
September 2008 that he had submitted all of the evidence and 
information and had no more evidence or information to submit.  
In December 2008 the RO sent another letter addressing the 
Veteran's disagreement with the rating assigned for erectile 
dysfunction and provided him with an explanation of how VA 
generally assigns disability ratings.  The notice provided in 
this case satisfies that required by the VCAA.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained service treatment records and 
afforded the Veteran adequate examinations in 2007 and 2009.  
Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


